DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/21 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 3/19/21.  Claims 4 and 17 have been canceled.  Claim 1 has been amended.  Claims 1-3 and 5-16 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi JP_2014231533_A (see machine English translation) in view of Tsukuda JP_2004155933_A (see machine English translation).
1.	Regarding Claims 1-3, 5-9, and 11-16, Kasagi discloses a porous, polymer film (paragraph 0047) having a low dielectric (paragraph 0062) comprising a porosity of 40% or more and cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract) wherein said porous structure of the said film is a closed-cell structure (paragraph 0066).  Furthermore, Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067).  Additionally, Kasagi discloses having a dielectric constant of 1.4 (paragraph 0069 and Table 1).  Kasagi further discloses its polymer being soluble in an N-methyl-2-pyrrolidone (paragraphs 0015, 0032). Kasagi also discloses its polymer can be polyimide as well as others like polyamides (paragraph 0028).  Also, Kasagi discloses the thickness of its film can range from 15-100 micrometers (paragraph 0063).  Kasagi discloses using its film in a board for an mm-wave antenna (paragraphs 0002, 0071 and Derwent Abstract).  Paragraph 0066, of Kasagi, indicates that its film can be an independent-cell structure, as is being in instant Claim 1, and further discloses that the etching liquid does not permeate and deteriorate (paragraph 0066) thereby seemingly suggesting the limitation of the liquid penetration length in instant Claim 1.  Finally, given that Kasagi substantially discloses the same product as being claimed by Applicants, it would therefore be expected for it to inherently possess the claimed dielectric constant at 60 GHz of instant claim 11.  Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
2.	However, Kasagi does not disclose the claimed substantially smooth skin layer.  It should be pointed out that Kasagi discloses using its invention as an insulator of electronic equipment and circuit boards too (paragraph 0071).
3.	Tsukuda discloses a porous film that has a layer (A) (corresponding to a base material layer) having vacancies inside (corresponds to claimed pores and porous film) with a layer (B) without vacancies (corresponds to being liquid-impermeable) and wherein said layer (B) (corresponds to claimed substantially smooth skin layer layer) can be 1 micron (Derwent Abstract).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05.  Moreover, generally, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a thickness difference is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).  Given that Applicants’ Specification and original claims allows a thickness of 1 micron for its inventive substantially smooth skin layer layer, it would Tsukuda’s teaching of “1 micron” versus the now amended instant Claim 1’s “greater than 1 micron and less than or equal to 5 microns”.  Applicants have not demonstrated any unexpected or unusual results, which accrue from the new instant thickness range. 
Tsukuda further discloses that the total film thickness can be 20 microns which results in the layer (B) (corresponding to claimed substantially smooth skin layer) being 5% of the total thickness (Derwent Abstract).  Tsukuda discloses that said layer (B) (corresponding to claimed substantially smooth skin layer) can be placed on both sides of the porous layer (A) (corresponding to a base material layer) (see first paragraph of Page 3).  Lastly, Tsukuda further discloses that the surface layer (corresponds to layer (B)) has no pores (see last paragraph of Page 2) and has excellent surface smoothness and insulation for use as an insulating materials for circuitry and can be made of the same material as the porous layer (A) (corresponding to a base material layer) (Derwent Abstract).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous film, of Kasagi, by using the layer (B) (corresponds to claimed substantially smooth skin layer), of Tsukuda.  One of ordinary skill in the art would have been motivated in doing so in order to achieve excellent insulation for its circuit applications as disclosed by Tsukuda.
5.	Regarding Claim 10, although Kasagi in view of Tsukuda does not explicitly disclose the claimed pore diameter distribution, it would nevertheless be expected for one of ordinary skill in the art to know how to vary this based on end-user specifications .
Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive. 
Applicants state:  “Kasagi, however, is silent regarding any evaluation of the liquid penetration to decide whether the porous structure of the film is the independent-cell structure. Kasagi is also silent regarding producing a porous polyimide resin molded body with an independent-cell structure as defined in the amended claim 1.”
The Examiner respectfully submits that Paragraph 0066, of Kasagi, indicates that its film can be an independent-cell structure, as is being in instant Claim 1, and further discloses that the etching liquid does not permeate and deteriorate (paragraph 0066) thereby seemingly suggesting the limitation of the liquid penetration length in instant Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 29, 2021